Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
May 30, 2014 (the “Effective Date”), between Arctic Cat Inc. (the “Company”) and
Timothy C. Delmore (“Executive”).

RECITALS

WHEREAS, the parties entered into a written agreement governing Executive’s
employment with the Company on June 21, 2001 and amended the agreement on
December 19, 2008 (as amended to date, the “Employment Agreement”); and

WHEREAS, Executive previously announced his intention to retire and terminate
his employment with the Company on May 31, 2014 and the parties have agreed to
extend his employment through December 31, 2014 and wish to memorialize those
agreements in writing.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the parties, intending to be legally bound, agree as follows:

AGREEMENT

1. Term of Employment. The parties agree that the terms of the Employment
Agreement, as amended to date, shall remain in full force and effect through
December 31, 2014, except as set forth in this Agreement.

2. Compensation.

A. Base Salary. Executive shall receive a base salary at the annual rate of
$360,000.00 ($30,000.00 per month) or as may thereafter be adjusted in the sole
discretion of the Board (“Base Salary”). The Base Salary will be paid in
accordance with the Company’s standard payroll practices and is subject to all
applicable withholdings and deductions.

B. Bonus Payment. In addition to the Base Salary, Executive shall be paid in
cash the pro-rata portion of an annual bonus amount of $180,000.00 (the “Annual
Bonus Amount”) based on the number of months Executive is employed during fiscal
2015, with credit earned for the months of April and May, and provided that if
he is continually employed by the Company from the Effective Date through
December 31, 2014, he shall be eligible to receive the full Annual Bonus Amount.
For example, if Executive is employed through July 30, 2014 he will have earned
the right to be paid 4/12 of the Annual Bonus Amount, and if Executive is
employed through December 31, 2014 he will have earned the right to be paid the
full Annual Bonus Amount. The amounts earned will be accrued and paid on
December 31, 2014.

C. Other Incentive Compensation. In addition to Base Salary and Bonus Payment,
Executive shall receive a grant of Restricted Stock Units with an aggregate
value of $100,000.00 made on June 2, 2014, which shall vest with respect to 100%
of the Units on December 31, 2014, except that if Executive voluntarily resigns
prior to December 31, 2014 the grant of all Restricted Stock Units described in
this Section 2.C. shall be void without further action by the Company.



--------------------------------------------------------------------------------

3. Termination. Executive’s employment and this Agreement shall automatically
expire on January 1, 2015 without further action required by either party. If
Executive’s employment with the Company continues on and after January 1, 2015,
and if no other written employment agreement is entered into by the parties
effective after December 31, 2014, Executive’s employment shall continue to be
at-will without any further obligations by the Company under this Agreement.

When Executive’s employment with the Company ends for any reason, the Company
shall only pay Executive or Executive’s successors in interest: (1) the
unreimbursed out-of-pocket expenses incurred by Executive on behalf of the
Company prior to the date of termination in accordance with the Company’s normal
business practices; (2) any unused Paid Time Off accrued through the date of
termination; (3) Executive’s Base Salary through the date of termination; and
(4) any amounts or benefits to which Executive is entitled under the Company’s
applicable benefit plans in accordance with the terms of such benefit plans and
applicable law. Executive shall not be entitled to additional pay or benefits of
any nature upon the termination of his employment for any reason.

IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be duly
executed and delivered as of the day and year first above written.

 

ARCTIC CAT INC.

By:

 

/s/ Christopher A. Twomey

Christopher A. Twomey

President and Chief Executive Officer

/s/ Timothy C. Delmore

Timothy C. Delmore

 

- 2 -